UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-4013


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

SHAQUILA MONTEZ BUMPASS,

                Defendant - Appellant.


Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   William L. Osteen,
Jr., Chief District Judge. (1:13-cr-00102-WO-1)


Submitted:   July 29, 2014                 Decided:   July 31, 2014


Before NIEMEYER, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jonathan Leonard, Winston-Salem, North Carolina, for Appellant.
Kyle David Pousson, OFFICE OF THE UNITED STATES ATTORNEY,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Shaquila Montez Bumpass appeals the 147-month sentence

imposed      by    the    district       court       following       her      guilty    plea    to

conspiracy to distribute 500 grams or more of cocaine and 28

grams or more of cocaine base, in violation of 21 U.S.C. § 846

(2012), and possession of a firearm in furtherance of a drug

trafficking         crime,     in    violation             of   18     U.S.C.     924(c)(1)(A)

(2012).      In accordance with Anders v. California, 386 U.S. 738

(1967), Bumpass’ counsel has filed a brief certifying that there

are no meritorious grounds for appeal but questioning whether

Bumpass’      sentence        is     substantively              reasonable.             Although

informed      of    her    right      to    do       so,    Bumpass      has     not    filed    a

supplemental brief.           We affirm.

              We review Bumpass’ sentence for reasonableness, using

“an abuse-of-discretion standard.”                         Gall v. United States, 552

U.S.   38,    51    (2007).         We     must      first      review     for    “significant

procedural        error[s],”        including        “improperly         calculating[]         the

Guidelines range, . . . failing to consider the [18 U.S.C.]

§ 3553(a)         [(2012)]     factors,       selecting          a     sentence        based    on

clearly erroneous facts, or failing to adequately explain the

chosen sentence.”            Gall, 552 U.S. at 51; United States v. Evans,

526 F.3d 155, 161 (4th Cir. 2008).                         Only if we conclude that the

sentence      is     procedurally           reasonable           may     we      consider      its

substantive reasonableness.                 United States v. Carter, 564 F.3d

                                                 2
325,   328    (4th    Cir.      2009).             Here,   the     record       reveals     no

procedural or substantive error in Bumpass’ sentencing.

             In accordance with Anders, we have reviewed the entire

record and have found no meritorious grounds for appeal.                                   We

therefore    affirm      the    district       court’s      judgment.           This   court

requires that counsel inform Bumpass, in writing, of her right

to petition the Supreme Court of the United States for further

review.      If   Bumpass       requests       that    a   petition      be     filed,     but

counsel   believes       that     such     a       petition      would     be    frivolous,

counsel   may     move   in     this     court       for   leave    to     withdraw       from

representation.       Counsel’s motion must state that a copy thereof

was served on Bumpass.            We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before      this    court     and       argument      would    not    aid     the

decisional process.




                                                                                   AFFIRMED




                                               3